Exhibit 10.2

 

AMENDED AND RESTATED REGISTRATION AGREEMENT

 

THIS REGISTRATION AGREEMENT (this “Agreement”) is made as of July 13, 2004, by
and among (i) HomeBanc Corp., a Georgia corporation (the “Company”), (ii) GTCR
Fund VII, L.P., a Delaware limited partnership (“Fund VII”), GTCR Fund VII/A,
L.P., a Delaware limited partnership (“Fund VII/A”), GTCR Co-Invest, L.P., a
Delaware limited partnership (“Co-Invest L.P.”), and any other investment fund
managed by GTCR Golder Rauner, L.L.C. (“Manager”) that at any time holds
Registrable Securities (as defined herein) acquired from Fund VII, Fund VII/A or
Co-Invest L.P. and executes a counterpart of this Agreement or otherwise agrees
to be bound by this Agreement (each, an “Investor” and collectively, the
“Investors”, and each as set forth on the attached “Schedule of Holders” under
the heading “Investors”). Unless otherwise provided in this Agreement,
capitalized terms used herein shall have the meanings set forth in Section 6
hereof. This Agreement replaces and supersedes in its entirety, the Registration
Agreement among the Company, Fund VII and Co-Invest L.P. dated as of June 14,
2004 (the “Original Agreement”), which shall have no further force and effect.

 

The parties hereto agree as follows:

 

1. Piggyback Registrations.

 

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities (including any proposed registration of the Company’s securities by
any third party) under the Securities Act (other than the initial public
offering of the Company’s securities or in connection with registrations on form
S-4, S-8 or any successor or similar forms or on form S-3 in connection with a
dividend reinvestment and/or direct investment plan, any employment benefit plan
or the exercise or conversion by employees or lenders of options, warrants or
similar rights) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice (and in any event within three business days
after its receipt of notice of any exercise of demand registration rights other
than under this Agreement) to all holders of Registrable Securities of its
intention to effect such a registration and shall include in such registration
all Registrable Securities with respect to which the Company has received
written requests from the Investors for inclusion therein within 20 days after
the Investors’ receipt of the Company’s notice.

 

(b) Piggyback Expenses. The Company shall pay all Registration Expenses in
connection with Piggyback Registrations.

 

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, then the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the Investors on the basis of the number of Registrable Securities owned
by each such Investor and (iii) third, the other securities requested to be
included in such registration.



--------------------------------------------------------------------------------

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than the Investors, and the managing underwriters advise the
Company in writing that, in their opinion, the number of securities requested to
be included in such registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the holders
of a majority of the securities to be included in such registration, then the
Company shall include in such registration (i) first, the securities requested
to be included therein by the holders requesting such registration, (ii) second,
the Registrable Securities requested to be included in such registration, pro
rata among the Investors on the basis of the number of Registrable Securities
owned by each such Investor and (iii) third, the other securities requested to
be included in such registration.

 

2. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its commercially reasonable efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof, and pursuant thereto the Company
shall as expeditiously as possible:

 

(a) notify in writing the Manager of the effectiveness of each registration
statement filed hereunder and prepare and file with the Securities and Exchange
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period of not less than 90 days (or, if
such registration statement relates to an underwritten offering, such shorter
period as in the opinion of counsel for the Company a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer) and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

 

(b) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus), and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

 

(c) use commercially reasonable efforts to register, qualify, or exempt such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
of Registrable Securities to consummate the disposition in such jurisdictions of
the Registrable Securities owned by such seller of Registrable Securities
(provided that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 2(c), (ii) subject itself to taxation in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction);

 

2



--------------------------------------------------------------------------------

(d) promptly notify in writing each seller of such Registrable Securities, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made,
whereupon no selling shareholder shall use such prospectus, and, at the request
of the Manager, the Company shall promptly prepare and furnish to each such
seller a reasonable number of copies of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made;

 

(e) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on the NASD automated quotation system and, if
listed on the NASD automated quotation system, use its commercially reasonable
efforts to secure designation of all such Registrable Securities covered by such
registration statement as a NASDAQ “national market system security” within the
meaning of Rule 11Aa2-1 of the Securities and Exchange Commission (to the extent
the Company and its securities meet the qualifications thereto) or, failing
that, to secure NASDAQ authorization for such Registrable Securities; and

 

(f) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement.

 

3. Registration Expenses.

 

(a) Subject to Section 3(b) below, all expenses incident to the Company’s
performance of or compliance with this Agreement, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, travel expenses, filing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company, and fees and disbursements of all independent certified
public accountants, underwriters including, if necessary, a “qualified
independent underwriter” within the meaning of the rules of the National
Association of Securities Dealers, Inc. (in each case, excluding discounts and
commissions), and other Persons retained by the Company or by holders of
Registrable Securities or their affiliates on behalf of the Company (all such
expenses being herein called “Registration Expenses”), shall be borne as
provided in this Agreement, except that the Company shall, in any event, pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance, and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed or on
the NASD automated quotation system (or any successor or similar system).

 

(b) In connection with each Piggyback Registration, the Company shall reimburse
the holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of one counsel chosen by the holders of a
majority of the Registrable Securities included in such registration.

 

3



--------------------------------------------------------------------------------

(c) To the extent Registration Expenses are not required to be paid by the
Company, each holder of securities included in any registration statement
hereunder shall pay those Registration Expenses allocable to the registration of
such holder’s securities so included, and any Registration Expenses not so
allocable, including such holder’s pro rata share of any underwriting costs and
fees, shall be borne by all sellers of securities included in such registration
in proportion to the aggregate selling price of the securities to be so
registered.

 

4. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, its officers,
directors, agents, and employees, and each Person who controls such holder
(within the meaning of the Securities Act) against all losses, claims, demands,
damages, liabilities, and expenses (or actions, investigations or proceedings,
whether commenced or threatened, in respect thereof), whether joint and several
or several, together with reasonable costs and expenses (including reasonable
attorneys’ fees) to which any such indemnified party may become subject under
the Securities Act or otherwise (collectively, “Losses”) caused by, resulting
from, arising out of, based upon, or relating to any untrue or alleged untrue
statement of material fact contained in (i) (A) any registration statement,
prospectus or preliminary prospectus, or any amendment thereof or supplement
thereto or (B) any application or other document or communication (in this
Section 4, collectively called an “application”) executed by or on behalf of the
Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration under the “blue sky” or securities laws thereof or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse such holder and each such director, officer, and controlling Person
for any legal or any other expenses incurred by them in connection with
investigating, defending or settling any such Losses; provided that the Company
shall not be liable in any such case to the extent that any such Losses result
from, arise out of, are based upon, or relate to an untrue statement or alleged
untrue statement, or omission or alleged omission, made in such registration
statement, any such prospectus, or preliminary prospectus or any amendment or
supplement thereto, or in any application, in reliance upon, and in conformity
with, written information prepared and furnished in writing to the Company or
the underwriters by such holder expressly for use therein or by such holder’s
failure to deliver a copy of the registration statement or prospectus or any
amendments or supplements thereto after the Company has furnished such holder
with a sufficient number of copies of the same. In connection with an
underwritten offering, the Company shall indemnify such underwriters, their
officers, employees and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act or the Securities
Exchange Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.

 

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, shall indemnify and hold
harmless the other holders of Registrable Securities and the Company, and their
respective officers, directors, agents, and employees, and each other Person who
controls the Company (within the meaning of the Securities Act or the Securities
Exchange Act) against

 

4



--------------------------------------------------------------------------------

any Losses caused by, resulting from, arising out of, based upon, or relating to
(i) any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto or in any application, or (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application in reliance upon and in conformity with written information
prepared and furnished to the Company by such holder expressly for use therein,
and such holder will reimburse the Company and each such other indemnified party
for any legal or any other expenses incurred by them in connection with
investigating, defending or settling any such Losses; provided that the
obligation to indemnify will be individual, not joint and several, for each
holder and shall be limited to the net amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.

 

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
then the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld); provided, such settlement irrevocably and
unconditionally releases the indemnifying party from all claims and Losses
related to, resulting from or giving rise to such claims or Losses covered by
such settlement. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.

 

(d) The indemnification provided for under this Agreement shall be in addition
to any other rights to indemnification or contribution which any indemnified
party may have pursuant to law or contract, and will remain in full force and
effect regardless of any investigation made or omitted by or on behalf of the
indemnified party or any officer, director, or controlling Person of such
indemnified party and shall survive the transfer of securities.

 

(e) If the indemnification provided for in this Section 4 is unavailable to or
is insufficient to hold harmless an indemnified party under the provisions above
in respect to any Losses referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the sellers of Registrable Securities
and any other sellers participating in the registration statement on the other
hand or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, then in such proportion as is appropriate to reflect not only
the relative fault referred to in clause (i)

 

5



--------------------------------------------------------------------------------

above but also the relative benefit of the Company on the one hand and of the
sellers of Registrable Securities and any other sellers participating in the
registration statement on the other in connection with the registration
statement on the other in connection with the statement or omissions which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other shall be deemed to be in the same proportion as the total
net proceeds from the offering (before deducting expenses) to the Company bear
to the total net proceeds from the offering (before deducting expenses) to the
sellers of Registrable Securities and any other sellers participating in the
registration statement. The relative fault of the Company on the one hand and of
the sellers of Registrable Securities and any other sellers participating in the
registration statement on the other shall be determined by reference to, among
other things, whether the untrue or alleged omission to state a material fact
relates to information supplied by the Company or by the sellers of Registrable
Securities or other sellers participating in the registration statement and the
parties’ relative intent, knowledge, access to information, and opportunity to
correct or prevent such statement or omission.

 

(f) The Company and the sellers of Registrable Securities agree that it would
not be just and equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation (even if the sellers of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in Section 4(e) above. The amount paid or payable by an indemnified party as
a result of the Losses referred to in Section 4(e) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or settling any such action or claim. Notwithstanding the provisions
of this Section 4, no seller of Registrable Securities shall be required to
contribute pursuant to this Section 4 any amount in excess of the sum of (i) any
amounts paid pursuant to Section 4(b) above and (ii) the net proceeds received
by such seller from the sale of Registrable Securities covered by the
registration statement filed pursuant hereto. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

5. Participation in Underwritten Registrations.

 

(a) No Investor may participate in any underwritten registration hereunder
unless such Investor (i) agrees to sell such Investor’s securities on the basis
provided in any underwriting arrangements approved by the Company (including
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter(s), provided that no Investor will be required to sell
more than the number of Registrable Securities that such Investor has requested
the Company to include in any registration) and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting and lock-up
agreements, and other documents reasonably required under the terms of such
underwriting arrangements; provided that no Investor included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such Investor and such Investor’s intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided herein.

 

6



--------------------------------------------------------------------------------

(b) Each Investor that is participating in any registration hereunder agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2(d) above, such Investor will immediately
discontinue the disposition of its Registrable Securities pursuant to the
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 2(d).

 

6. Definitions.

 

(a) “Registrable Securities” means (i) any common equity securities of the
Company issued or issuable to the Investors in respect of their holdings of HBMC
Holdings, LLC, which common equity securities were conveyed to HBMC Holdings,
LLC in connection with the Company’s reorganization pursuant to the Agreement
and Plan of Reorganization, dated June 14, 2004 or any common equity securities
of the Company offered and sold to Investors in the Company’s initial pubic
offering (“IPO Common Stock”); and (ii) common equity securities of the Company
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they (i) have been distributed to the public pursuant to an
offering effectively registered under a registration statement effective under
the Securities Act or sold to the public through a broker, dealer, or market
maker in compliance with Rule 144 under the Securities Act (or any similar rule
then in force), (ii) unless the respective Investor otherwise elects, have been
distributed to the limited partners of any of the Investors, (iii) have been
effectively registered under a registration statement effective under the
Securities Act, including, without limitation, a registration statement on Form
S-3, Form S-4 or Form S-8 (or any successor or similar form), but excluding the
registration statement effective July 13, 2004 covering the IPO Common Stock, or
(iv) have been repurchased by the Company. For purposes of this Agreement, an
Investor shall be deemed to be a holder of Registrable Securities whenever such
Investor has the right to acquire such Registrable Securities (upon conversion
or exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected.

 

(b) “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal law then in force, together with all rules and regulations
promulgated thereunder.

 

(c) “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

7



--------------------------------------------------------------------------------

7. Miscellaneous.

 

(a) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

 

(b) Adjustments Affecting Registrable Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would adversely affect the ability of the holders of Registrable Securities to
include such Registrable Securities in a registration undertaken pursuant to
this Agreement or which would adversely affect the marketability of such
Registrable Securities in any such registration (including effecting a stock
split or a combination of stock).

 

(c) Termination. No holder of Registrable Securities shall be entitled to
exercise any rights provided herein after the earlier to occur of (i) the date
upon which such holder has registered (but excluding the registration statement
effective July 13, 2004 covering the IPO Common Stock) or sold all of such
holder’s Registrable Securities, (ii) the date upon which Fund VII, Fund VII/A
and/or Co-Invest L.P. would have been able to sell all their respective
Registrable Securities (had they continued to hold all of their Registrable
Securities) in any 90-day period in compliance with Rule 144 (other than Rule
144 (k)) and (iii) the date upon which such holder is able to sell all
Registrable Securities owned by such holder to the public in any 90-day period
in compliance with Rule 144 (other than Rule 144(k)) under the Securities Act
(or any similar rule then in force).

 

(d) Remedies. Any party to this Agreement having rights under any provision of
this Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement. Nothing contained in this Agreement shall be construed to confer upon
any Person who is not a signatory hereto any rights or benefits, whether as a
third-party beneficiary or otherwise.

 

(e) Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment, or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment, or waiver is approved in writing by the Company
and holders of at least a majority of the Registrable Securities then in
existence. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement, or condition.

 

(f) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or

 

8



--------------------------------------------------------------------------------

not any express assignment has been made, the provisions of this Agreement which
are for the benefit of purchasers or holders of Registrable Securities are also
for the benefit of, and enforceable by, any subsequent holder of Registrable
Securities. Notwithstanding the foregoing, in order to obtain the benefit of
this Agreement, any subsequent holder of Registrable Securities must execute a
counterpart to this Agreement, thereby agreeing to be bound the terms hereof.
Nothing contained in this Section 7, however, shall be deemed to extend this
Agreement beyond the period specified in Section 7(c).

 

(g) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

(h) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (including by means of telecopied signature pages), any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.

 

(i) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a substantive part of this
Agreement. Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms, and the
singular form of nouns, pronouns, and verbs shall include the plural and visa
versa. The use of the word “including” in this Agreement shall be, in each case,
by way of example and without limitation. The use of the words “or,” “either,”
and “any” shall not be exclusive. Reference to any agreement, document, or
instrument means such agreement, document, or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof.

 

(j) Governing Law. The law of the State of Delaware shall govern all issues and
questions concerning the relative rights of the Company and the Investors. All
other issues and questions concerning the construction, validity,
interpretation, and enforcement of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Illinois or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.

 

(k) Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), sent to the recipient by facsimile, or mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands, and other communications shall be sent to each Investor at the
addresses indicated on the Schedule of Holders and to the Company at the address
of its corporate headquarters or to such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party.

 

9



--------------------------------------------------------------------------------

(l) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting to this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

*    *    *    *    *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Agreement as of
the date first written above.

 

HOMEBANC CORP.

By:

 

/s/ Patrick S. Flood

--------------------------------------------------------------------------------

Its:

 

Patrick S. Flood

Chief Executive Officer

GTCR FUND VII, L.P.

By:

 

GTCR Partners VII, L.P.

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/ Edgar D. Jannotta, Jr.

--------------------------------------------------------------------------------

Name:

 

Edgar D. Jannotta, Jr.

Its:

 

Principal

GTCR FUND VII/A, L.P.

By:

 

GTCR Partners VII, L.P.

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/ Edgar D. Jannotta, Jr.

--------------------------------------------------------------------------------

Name:

 

Edgar D. Jannotta, Jr.

Its:

 

Principal

GTCR CO-INVEST, L.P.

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/ Edgar D. Jannotta, Jr.

--------------------------------------------------------------------------------

Name:

 

Edgar D. Jannotta, Jr.

Its:

 

Principal

 

Signature Page to Registration Agreement



--------------------------------------------------------------------------------

SCHEDULE OF HOLDERS

 

GTCR FUND VII, L.P.

GTCR FUND VII/A, L.P.

GTCR CO-INVEST, L.P.

 

6100 Sears Tower

Chicago, IL 60606-6402

Attention: Edgar D. Jannotta, Jr.